Citation Nr: 0800859	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-38 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1961 to March 
1967. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The veteran testified before the undersigned Veterans Law 
Judge at the Louisville RO in June 2006.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service while in Vietnam.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

In a VA examination dated September 2004, no diagnosis of 
PTSD is indicated by the examiner.  In a November 2004 VA 
treatment record a VA psychiatrist lists the veteran's 
diagnosis as PTSD; however, there is no discussion of any 
stressor(s), no discussion of symptoms which support the 
diagnostic criteria for PTSD in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM IV), and no nexus opinion between the claimed 
stressor(s) and the diagnosis.  Thus, a VA examination is 
necessary.  38 U.S.C.A. § 5103A(d) (West 2002).

Additionally, the veteran indicates he receives ongoing 
medical treatment at the Lexington area VA medical centers 
(VAMC).  Current mental health records from the Lexington 
VAMC and the Cooper Drive VAMC should be obtained and 
associated with the veteran's claims file.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  VA treatment records from the 
Lexington VAMC and the Cooper Drive VAMC 
dating since April 2005 should be 
obtained.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine if 
the veteran has PTSD related to his period 
of military service.  The veteran's claims 
file should be made available to and 
reviewed by the examiner. 

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether it 
is as least as likely as not that the 
veteran meets the diagnostic criteria for 
PTSD, and if so, whether it is related to 
his combat service.  

All necessary tests should be performed 
and all findings should be reported in 
detail.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  Thereafter, re-adjudicate the claim 
for service connection for PTSD.  If the 
claim remains denied, the veteran should 
be issued a supplemental statement of the 
case, and be given an opportunity to 
respond before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



